

Exhibit 10.1
















Carlisle, LLC
Supplemental Pension Plan




(as amended and restated effective January 1, 2019)





--------------------------------------------------------------------------------



Table of Contents

ARTICLE 1 ESTABLISHMENT AND RESTATEMENT OF THE PLAN11.1 Restatement of the
Plan11.2 Purpose11.3 Application of the Plan2ARTICLE 2 DEFINITIONS AND
CONSTRUCTION22.1 Definitions22.2 Gender and
Number32.3 Severability32.4 Applicable Law3ARTICLE 3
PARTICIPATION33.1 Eligibility33.2 Participation4ARTICLE 4
BENEFITS44.1 Eligibility for Benefits44.2 Amount of Benefits44.3 Form of Payment
and Commencement Date54.4 Forfeiture for Gross Misconduct64.5 Preretirement
Death Benefits64.6 Post-Retirement Death Benefits64.7 Reemployment6ARTICLE 5
ADMINISTRATION AND GENERAL PROVISIONS65.1 Administration65.2 Claims and Appeals
Procedures
7
5.3 Funding of the Plan
7
5.4 Payment of Expenses
7
5.5 Indemnity for Liability
7
5.6 Incompetence85.7 Nonalienation85.8 Employer-Employee Relationship85.9 Effect
on Other Benefit Plans85.10 Tax Liability8ARTICLE 6 CHANGE IN BUSINESS FORM,
AMENDMENT, AND TERMINATION86.1 Change of Business Form86.2 Amendment and
Termination9





Appendix A
Supplemental Retirement Benefits








--------------------------------------------------------------------------------



ARTICLE 1
ESTABLISHMENT AND RESTATEMENT OF THE PLAN
1.1 Restatement of the Plan
Carlisle, LLC (formerly Carlisle Corporation) maintains the Carlisle, LLC
Supplemental Pension Plan (formerly the Carlisle Corporation Supplemental
Pension Plan, the “Plan”) to provide supplemental retirement benefits to a
select group of management employees of the Company and its affiliates,
including the Company’s parent corporation, Carlisle Companies, Incorporated
(“Carlisle”). The Plan was amended and restated effective as of December 12,
2011 to reflect an employment letter agreement dated June 5, 2007 Carlisle
entered into with David A. Roberts (the “Employment Letter”) pursuant to which
Carlisle agreed to cause the Plan to be amended to provide Mr. Roberts with
increased supplemental retirement benefits. The Plan was subsequently amended by
instruments dated February 1, 2014, March 20, 2017 and January 1, 2019. Carlisle
desires to amend and restate the Plan to incorporate these prior amendments and
to meet current needs. This instrument sets forth the terms and provisions of
the amended and restated Plan.
1.2 Purpose
The purpose of the Plan is to provide retirement or survivor’s benefits under
the circumstances described in (a), (b), (c) and (d) below.
a.Effective as of February 9, 1988, to provide to the Employee or his
survivor(s) eligible to receive payments under the Retirement Plan for Employees
of Carlisle, LLC (formerly known as the Retirement Plan for Employees of
Carlisle Corporation, the “Retirement Plan”) that portion of such person’s
benefit which is not payable under the Retirement Plan due to the maximum annual
benefits limitation under Code section 415. The Plan was initially intended to
provide solely for benefits for certain employees in excess of the limitations
imposed by section 415 of the Internal Revenue Code of 1986 (“Code”), within the
meaning of section 3(36) of the Employee Retirement Income Security Act of 1974
(the “Act”) but was subsequently amended as provided in this Section 1.2.
b.Effective as of January 1, 1994, to provide to the Employee or his survivor(s)
eligible to receive payments under the Retirement Plan that portion of such
person’s benefit that is not payable under the Retirement Plan due to the
compensation limitation under Code section 401(a)(17) or the nondiscrimination
rules under Code section 401(a)(4).
c.Effective as of February 1, 1994, to provide to the Employee or his
survivor(s) a supplemental retirement benefit to those persons listed in and for
the amounts specified in Appendix A attached to and made a part of the Plan. To
the extent benefits are payable under this subsection and under subsection (b)
above, the Plan is intended to provide unfunded deferred compensation benefits
for a select group of management or highly compensated employees within the
meaning of section 201(2) of the Act.
d.Effective as of January 1, 2017, to provide to the Employee or his survivor(s)
a supplemental retirement benefit equal to the benefit that would have been
payable to the Employee from the Retirement Plan had the Retirement Plan not
been frozen to new participants as of the Employee’s hire date, plus the benefit
determined under the provisions of Section 1.2(a) and 1.2(b) of this Plan had
the Employee been eligible to receive payments under the Retirement Plan.



1

--------------------------------------------------------------------------------



1.3 Application of the Plan
The terms of this Plan are applicable only to eligible Employees who are in the
active employ of the Employer on or after the Effective Date. Benefits for
Participants in the Plan who retired or whose employment terminated prior to the
Effective Date shall be as provided under the Plan as in effect at the time of
such retirement or termination.
ARTICLE 2
DEFINITIONS AND CONSTRUCTION
2.1 Definitions
Whenever used in the Plan, the following terms shall have the meaning set forth
below unless the context clearly indicates otherwise.
a.“Act” means the Employee Retirement Income Security Act of 1974, as now in
effect or hereafter amended.
b.“Affiliate” means the Company and any other corporation or other entity which
together with the Company is a member of a “controlled group of corporations” or
under common control as defined in Code section 414(b) or (c).+
c.“Benefit Commencement Date” means the date as of which a Participant’s
retirement benefit is to commence under the Plan.
d.“Board of Directors” means the Board of Directors of the Company.
e.“Code” means the Internal Revenue Code of 1986, as now in effect or hereafter
amended.
f.“Committee” means the Carlisle, LLC Pension and Insurance Committee appointed
by the Board of Directors of the Company.
g.“Company” means Carlisle, LLC, and any organization that is a successor
thereto.
h.“Effective Date” of the amended and restated Plan means January 1, 2019. The
Plan was originally adopted and established by the Company effective as of
February 9, 1988.
i.“Employee” means any employee of the Company or other Employer.
j.“Employer” means the Company and any Affiliate of the Company which is a party
to a Retirement Plan.
k.“Participant” means an Employee who has satisfied the conditions of sections
3.1 and 3.2.
l.“Plan” means the Carlisle, LLC Supplemental Pension Plan as provided herein
and as subsequently amended from time to time.
2

--------------------------------------------------------------------------------



m.“Retirement Plan” means (1) the Retirement Plan for Employees of Carlisle, LLC
and (2) any other defined benefit pension plan maintained by the Employer which
is designated by the Committee as a Retirement Plan, under which plan retirement
benefits may be limited under Code section 415, 401(a)(4), or 401(a)(17).
n.“Specified Employee” means an Employee who, as of the date of the Employee’s
separation from service with the Employer, is a “key employee” of the Employer.
An Employee shall be a “key employee” for this purpose during the twelve (12)
month period beginning April 1 each year if the Employee met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the twelve (12) month period ending on the immediately preceding
December 31. For purposes of this Plan, the term “separation from service” shall
be defined as provided in Code Section 409A and applicable regulations.
2.2 Gender and Number
Except when otherwise indicated by the context, any masculine terminology herein
shall include the feminine, and the definition of any term herein in the
singular shall also include the plural.
2.3 Severability
In the event any provision of the Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of the
Plan, but the Plan shall be construed and enforced as if the illegal or invalid
provision had never been inserted, and the Company shall have the privilege and
opportunity to correct and remedy such questions of illegality or invalidity by
amendment as provided in the Plan.
2.4 Applicable Law
The Plan shall be governed, construed, and administered in accordance with the
laws of the State of Delaware.
ARTICLE 3
PARTICIPATION
3.1 Eligibility
An Employee described in section 1.2(a) or (b) above who is entitled to
retirement benefits pursuant to a Retirement Plan will be eligible to
participate under this Plan provided that:
a.the Employee’s participation in the Plan has been approved by the Committee;
and
b.payments that would otherwise have been made to the Employee under the
Retirement Plan have been reduced by the limitation on such payments set forth
in the Retirement Plan, as required by Code section 415, 401(a)(4), or
401(a)(17).
An Employee described in section 1.2(c) above shall be eligible for
participation under this Plan as of the date determined by the Committee and
specified in Appendix A to the Plan.
An Employee described in section 1.2(d) above shall be eligible for
participation under this Plan as of the date determined by the Committee.



3

--------------------------------------------------------------------------------



3.2 Participation
A person who is eligible for retirement or survivor benefits as described in
section 3.1 shall become a Participant in the Plan as of the first day of the
calendar year in which such person meets the eligibility conditions in section
3.1 above.
The Committee may provide for the discontinuation of future benefit accruals for
any Participant at any time, provided that such a Participant shall retain the
right to receive benefits accrued prior to such discontinuation as provided
herein
ARTICLE 4
BENEFITS
4.1 Eligibility for Benefits
a.Supplemental Normal Pension. A Participant who retires after he attains his
normal retirement age under the Retirement Plan (i.e., age 65 and at least five
years of vesting service under the Retirement Plan for Employees of Carlisle,
LLC) shall be eligible to receive a supplemental normal pension under the Plan.
b.Supplemental Early Pension. A Participant who retires after he attains his
early retirement age under the Retirement Plan (i.e., age 55 and at least ten
years of vesting service as defined in the Retirement Plan) shall be eligible to
receive a supplemental early pension under the Plan. In addition, a Participant
who (i) had not attained age 55 on or prior to November 2, 2017 or (ii)
commenced participation in the Plan after November 2, 2017 shall be eligible to
receive a supplemental early pension under the Plan if the Participant retires
after he has completed at least ten years of vesting service as defined in the
Retirement Plan.
c.Supplemental Disability Pension. A Participant whose employment terminates due
to total and permanent disability as defined in the Retirement Plan shall be
eligible to receive a supplemental disability pension under the Plan.
The Employers do not intend to provide for a vested retirement benefit under the
Plan.
4.2 Amount of Benefits
a.General. The monthly supplemental pension benefit payable to a Participant at
or after age 65 in the form a single life annuity shall be equal to --
i.in the case of a benefit described in section 1.2(a), (b) or (d), the
difference between (A) and (B) where --
A.is the amount of the monthly normal or disability retirement benefit that
would have been payable under the Retirement Plan if the limitations in Code
sections 415, 401(a)(4), and 401(a)(17) were not applied; and
B.is the amount of the monthly normal or disability retirement benefit payable
under the Retirement Plan; or
i.in the case of a benefit described in section 1.2(c), the amount specified in
Appendix A of the Plan.

4

--------------------------------------------------------------------------------



For purposes of determining the monthly supplemental pension benefit payable to
a Participant as described in Section 1.2(d), the amount of the monthly normal
or disability retirement benefit payable under the Retirement Plan for purposes
of Section 4.2(a)(i)(B) shall be zero.
b.Payments at Other Times and in Other Forms. If a supplemental pension payable
under the Plan becomes payable at a time other than age 65 or becomes payable in
a form of payment other than a single life annuity, the amount of the
supplemental pension payable under the Plan shall be computed using the same
actuarial factors and assumptions, including early commencement factors for a
supplemental early pension, used to compute the benefit payable under the
Retirement Plan.
c.Discontinued Benefit Accruals. The supplemental pension payable to an eligible
Participant under 4.1 with respect to whom benefit accruals were discontinued
under 3.2 prior to the Participant’s retirement or termination of employment due
to total permanent disability shall be determined based on the amount determined
under (a)(1)(A) as of the date of discontinuation of benefit accruals, and the
amount determined under (a)(1)(B) as of the date of retirement or termination
due to total permanent disability.
4.3 Form of Payment and Commencement Date
a.Normal Form. The normal form of payment of a supplemental pension benefit
under the Plan shall be
i.a single life annuity for an unmarried Participant, payable monthly as of the
first day of the month and commencing at the time specified in subsection (c)
below; or
ii.for a married Participant, the automatic post-retirement (joint and survivor)
surviving spouse benefit under the Retirement Plan.
b.Optional Forms. Upon an irrevocable written election filed with the Committee
at least 90 days prior to the Participant’s retirement date, the benefit to
which the Participant is entitled under subsection (a) above shall be payable
under one of the post-retirement optional forms of payment that are provided
under the Retirement Plan. Such form need not be the same form of payment as
selected by the Participant under the Retirement Plan. Any of these forms of
monthly or lump sum payment shall have an actuarial value that is equivalent to
the normal form of benefit, determined in accordance with the actuarial factors
used to determine such forms under the Retirement Plan.
Notwithstanding the foregoing, on and after January 1, 2000 benefits under this
Plan shall not be payable in the form of a lump sum payment.
c.Commencement Date. Supplemental pension benefits payable under section 4.2
shall commence as of the first day of the month coinciding with or immediately
following the date of the Participant’s separation from service; provided,
however, if a Participant is a Specified Employee as of the date of the
Participant’s separation from service, the benefits that would otherwise be
payable during the six (6) month period commencing on the date of the
Participant’s separation from service (for reasons other than the Participant’s
death ) shall be accumulated and the Participant’s right to receive payment of
such accumulated amount will be delayed until the first day of the seventh month
following the Participant’s separation from service and paid on such date,
without interest, and the normal payment schedule for the remaining benefits
will commence at that time.



5

--------------------------------------------------------------------------------



4.4 Forfeiture for Gross Misconduct
Notwithstanding this Article 4, any supplemental pension which a Participant is
receiving, or for which he may be eligible, under section 4.2 shall be
forfeited, and a Participant or the Participant’s beneficiary shall have no
right to such benefit, if the Committee or the Company determines that the
Participant has engaged in “gross misconduct,” for example, if he -
a.has engaged in competition with the Employer or an Affiliate of the Employer
or has gone to work for a competitor;
b.has revealed trade secrets, or has otherwise engaged in a willful, deliberate,
or gross act of commission or omission which is injurious to the finances or
reputation of the Employer or its Affiliate;
c.has engaged in conduct determined to be a conflict of interest contrary to the
interests of the Employer or its Employees; or
d.has committed gross malfeasance or gross misfeasance in connection with his
rendering of service to the Employer.
4.5 Preretirement Death Benefits
A preretirement death benefit shall be payable under this section to a surviving
spouse or other beneficiary of a Participant who is an active Employee if a
preretirement death benefit payable to such person under the Retirement Plan is
affected by the limitations in Code section 415, 401(a)(4), or 401(a)(17) or
related limitations. Such preretirement death benefit shall be computed on the
same basis as supplemental pension payments are determined under section 4.2 and
shall be paid in the same forms as are available under the Retirement Plan.
Preretirement death benefits shall be forfeitable in the same manner as
retirement benefits in accordance with the provisions of section 4.4.
Notwithstanding the foregoing, on and after January 1, 2000 preretirement death
benefits under the Plan shall not be payable in the form of a lump sum payment.
4.6 Post-Retirement Death Benefits
The only post-retirement death benefits under the Plan shall be under the
optional forms of payment described in section 4.3(b).
4.7 Reemployment
Upon reemployment of a Participant after his Benefit Commencement Date, his
supplemental pension benefits shall be suspended until his subsequent
retirement.
ARTICLE 5
ADMINISTRATION AND GENERAL PROVISIONS
5.1 Administration
The Committee shall have authority to interpret the Plan, to adopt and revise
rules and regulations relating to the Plan, to determine the conditions subject
to which any benefits are payable, to have exclusive authority and discretion to
construe any uncertain or disputed term or provision of the Plan, and to make
any other determinations which it believes necessary or advisable for the
administration of the Plan, including altering or amending the Plan from time to
time, so long as no
6

--------------------------------------------------------------------------------



alternation or amendment alters, impairs, or reduces the accrued benefits of any
Participant under the Plan prior to the effective date of such alteration or
amendment unless the alteration is made as a result of a Participant’s gross
misconduct. All determinations and interpretations by the Committee shall be
made by majority vote and shall be final and binding on any Participant claiming
benefits under the Plan and shall be given deference in all courts of law to the
extent allowed by applicable law.
5.2 Claims and Appeals Procedures
All claims for benefits under the Plan shall be in writing and submitted to the
Committee as administrator. If the Committee denies a claim in whole or in part,
it shall notify the Participant of its determination in writing within 90 days
of receiving the claim. The written determination shall include the reasons for
the Committee’s decision in laymen’s terms, specific references to pertinent
Plan provisions, a description of any information or material necessary to
perfect the claim, and a description of the review procedures set forth below.
The period for making the determination may be extended for up to an additional
90 days, if necessary, provided the Committee notifies the Participant of the
extension within the initial 90-day period.
The Participant may request a review of a complete or partial denial of a claim.
The request must be made in writing within 60 days after the Participant
receives the denial and should be submitted to the Committee. The request should
be accompanied by documents or records in support of the Participant’s appeal.
If the Committee still believes that the Participant is not entitled to the
benefits claimed, it shall afford the Participant or the Participant’s
representative a reasonable opportunity to appear personally, submit issues and
comments in writing, and review pertinent documents. The Committee shall render
its final decision, with specific reasons in writing, and send the decision to
the Participant in writing within 60 days of the request for review. If
necessary, the period for making the decision shall be extended for up to an
additional 60 days, provided the Committee notifies the Participant of the
extension within the initial 60-day period. The decision upon review shall be
final.
5.3 Funding of the Plan
Benefits under the Plan shall be paid out of the general assets of the Employer.
Benefits payable under the Plan shall be reflected on the accounting records of
the Employer but shall not be construed to create or require the creation of a
trust, custodial, or escrow account. No Employee or Participant shall have any
right, title, or interest whatever in or to any investment reserves, accounts,
or funds that the Employer may purchase, establish, or accumulate to aid in
providing benefits under the Plan. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create a trust or fiduciary relationship
of any kind between the Employer and an Employee or any other person. Neither a
Participant nor survivor or beneficiary of an Employee shall acquire any
interest greater than that of an unsecured creditor.
5.4 Payment of Expenses
The expenses of administering the Plan shall be paid by the Company.
5.5 Indemnity for Liability
The Company shall indemnify each member of the Committee, and each other person
acting at the direction of the Committee, against any and all claims, losses,
damages, expenses, including counsel fees, incurred by such persons and any
liability, including any amounts paid in settlement with the Committee’s
approval, arising from such person’s action or failure to act, except when the
same is judicially determined to be attributable to the gross negligence or
willful misconduct of such person.

7

--------------------------------------------------------------------------------



5.6 Incompetence
Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent until the date on which the Committee receives
a written notice, in a form and manner acceptable to the Committee, that such
person is incompetent, and that a guardian, conservator, or other person legally
vested with the care of his person or estate has been appointed; provided,
however, that if the Committee shall find that any person to whom a benefit is
payable under the Plan is unable to care for his affairs because of
incompetency, any payment due (unless a prior claim therefor shall have been
made by a duly appointed legal representative) may be paid as provided in the
Retirement Plan. Any such payment so made shall be a complete discharge of
liability therefor under the Plan.
5.7 Nonalienation
No benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment, or
encumbrance of any kind, and shall not be subject to or reached by any legal or
equitable process (including execution, garnishment, attachment, pledge, or
bankruptcy) in satisfaction of any debt, liability, or obligation, prior to
receipt. Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such benefit, whether presently or thereafter payable, shall be
void.
5.8 Employer-Employee Relationship
The establishment of this Plans hall not be construed as conferring any legal or
other rights upon any Employee or any person for a continuation of employment,
nor shall it interfere with the rights of the Employer to discharge any Employee
or otherwise act with relation to him. The Employer may take any action
(including discharge) with respect to any Employee or other person and may treat
such person without regard to the effect which such action or treatment might
have upon him as a Participant of this Plan.
5.9 Effect on Other Benefit Plans
Amounts credited or paid under this Plan shall not be considered to be
compensation for the purposes of the Retirement Plan or any other plans
maintained by the Employer. The treatment of such amounts under other employee
benefit plans shall be determined pursuant to the provisions of such plans.
5.10 Tax Liability
The Employer may withhold from any payment of benefits hereunder any taxes
required to be withheld and such sum as the Employer may reasonably estimate to
be necessary to cover any taxes for which the Employee may be liable and which
may be assessed with regard to such payment.
ARTICLE 6
CHANGE IN BUSINESS FORM, AMENDMENT, AND TERMINATION
6.1 Change of Business Form
The Company will not merge or consolidate with any other corporation or
organization, or permit its business activities to be taken over by any other
organization, unless and until the succeeding or continuing corporation or other
organization agrees to assume the rights and obligations of the Company herein
set forth. The Company further agrees that it will not cease its business
activities or terminate its existence, other than as heretofore set forth in
this Article, without having made adequate provisions for the fulfilling of its
obligations hereunder.

8

--------------------------------------------------------------------------------



6.2 Amendment and Termination
The Company reserves the right to change or discontinue this Plan by action of
the Board of Directors in its discretion; provided, however, that in the case of
any person to whom benefits under this Plan had accrued upon termination of
employment prior to such Board of Directors action, or in the case of any
Employee who would have been entitled to benefits under this Plan had the
Employee’s employment ceased prior to such change or discontinuance, except as
otherwise provided in section 4.4, the benefits such person had accrued under
this Plan prior to such change or discontinuance shall not be adversely affected
thereby.
The Company intends for the Plan to comply with Code Section 409A. In the event
that the Company reasonably determines that any Plan provision or procedure does
not comply with Code Section 409A, the Company shall adopt such Plan amendments
or adopt other policies or procedures that will bring the Plan and its
administration into compliance with Code Section 409A; provided that any such
Plan amendment, policy or procedure shall not reduce any Participant’s or
beneficiary’s benefit or rights under the Plan.






9

--------------------------------------------------------------------------------



Appendix A
SUPPLEMENTAL RETIREMENT BENEFITS
This Appendix A is a part of and incorporated into the Plan and contains special
rules applicable only to the Participants described herein. If any provision of
this Appendix A conflicts with any other provision of the Plan with respect to
Participants, the provisions of this Appendix A shall govern.
A.1 Other Top Hat Benefits
This paragraph covers --
a.a window supplemental early benefit; and
b.a supplemental pension benefit
to make up a participant’s accrued pension with a previous employer that was
forfeited for lack of vesting when he accepted employment with Carlisle, LLC
(formerly Carlisle Corporation).



NameSocial Security Number
Monthly
Supplemental Payment
Myers, MalcolmXXX-XX-3395$500.00



A.2 David A. Roberts
Mr. Roberts shall be entitled to receive a supplemental retirement benefit under
the Plan in accordance with the following paragraphs:
a.Amount of Benefit. The monthly amount of the supplemental retirement benefit
payable to Mr. Roberts, expressed as a life annuity commencing as of the first
day of the month coinciding with or immediately following the date of Mr.
Roberts’ separation from service, shall be $42,750.
b.Vesting. Mr. Roberts shall be fully (100%) vested in the supplemental
retirement benefit.
c.Benefit Commencement Date. Payment of the benefit shall commence as of the
first day of the calendar month coinciding with or next following Mr. Roberts’
separation from service with Employer; provided, however, the monthly benefits
that would otherwise be payable during the six (6) month period commencing as of
the date of Mr. Roberts’ separation from service (for reasons other than his
death) shall be accumulated and Mr. Roberts’ right to receive payment of such
accumulated amount will be delayed until the first day of the seventh month
following his separation from service and paid on such date, without interest,
and the normal payment schedule for the remaining benefits will commence at that
time.
d.Method of Payment. Mr. Roberts shall be entitled to elect, at any time prior
to the date payment commences, to receive the benefit in accordance with one of
the following methods of payment:
Option 1 (Single Life Level Annuity): a retirement income payable to Mr. Roberts
during his lifetime.

i

--------------------------------------------------------------------------------



Option 2 (Contingent Life Annuity): a reduced retirement income payable to Mr.
Roberts during his lifetime and all (100%), three-fourths (75%), two-thirds (66
2/3%) or one-half (50%) of such reduced retirement benefit payable after his
death to another person designated by Mr. Roberts, called the “contingent
annuitant,” during the lifetime of the contingent annuitants, if such contingent
annuitant survives him.
Option 3 (Life and Ten Years Certain Annuity): a reduced retirement income
payable to Mr. Roberts during his lifetime, with the provision that if his death
occurs before he has received 120 monthly payments, such payments will continue
to his designated beneficiary until a total of 120 monthly payments have been
made to Mr. Roberts and his beneficiary; or, if such beneficiary shall die prior
to receiving his full number of payments, the discounted value of the remaining
monthly payments will be paid in a lump sum to the beneficiary’s estate.
The monthly amount payable under Option 2 of 3 above shall have a value that is
equivalent to the monthly retirement benefit under Option 1, based on the same
actuarial factors and assumptions used to compute actuarially equivalent
benefits payable under the Retirement Plan. In the event Mr. Roberts fails to
elect a method of payment, the Retirement Benefit shall be paid in accordance
with Option 1 above.
e.Death Benefit. In the event Mr. Roberts dies prior to commencement of his
retirement benefit under the Plan and he was married at the time of his death,
Mr. Roberts’ surviving spouse shall be entitled to receive a death benefit equal
to the survivor benefit that would have been payable to his surviving spouse if
immediately prior to his death he commenced receiving the benefit under Option 2
above with his surviving spouse as the 50% contingent annuitant and then died.
ii